DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show line A and line B as described in the specification page 23.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: specification page 19 discloses exhaust gas filter 90A, but the drawings does not show 90A.  The drawings seem to show 91, which is not disclosed in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4 and 7, the limitation “the lateral substrate support portion is formed into a plate shape…” is unclear.  Since “lateral substrate support portions” are provided, it is unclear which of the lateral substrate support portions is formed into a plate shape.  
In order to expedite prosecution, it is assumed that each of the lateral substrate support portions is formed into a plate shape.
	Regarding claims 2, 5 and 7, the limitation “the bumps facing the container main body opening portion of one end portion of the container main body and the other end portion of the container main body” is unclear.  It is unclear if “the bumps” are on a single lateral substrate support portion, wherein one bump faces the “main body opening portion” and the other bump faces “the other end portion”.  This would contradict another limitation which recites, “the substrate contact portion has a bump”.  Further, the term “facing” is unclear.  It seems that the bumps 511 and 512 are facing the upper wall 23, not the main body opening portion or the other end portion.
In order to expedite prosecution, it is assumed that for the bump closer to the opening portion has inclines portion with flat face on either side of the bump.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Fuller et al. (Fuller) (2009/0194456).
Fuller discloses a substrate storing container (Fig. 2) comprising:  a container main body inside which a substrate (104) storing space capable of storing a plurality of substrates is formed, and which has an opening circumferential portion, in which a container main body opening portion is formed to communicate with the substrate storing space, in one end portion (Fig. 3); a lid body (74) removably attached to the opening circumferential portion, and capable of closing the container main body opening portion in a positional relationship where the lid body is surrounded by the opening circumferential portion; and lateral substrate support portions (114, Fig. 4) provided molded integrally with the container main body so as to form a pair in the substrate storing space (para 0040), and capable of supporting edge portions of the plurality of substrates in a state where the substrates adjacent to each other among the plurality of substrates are arranged parallel to each other while spaced apart by a predetermined interval .
Allowable Subject Matter
Claims 1 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 1 and 4, none of the prior art of record teaches or discloses a method for molding a substrate storing container or a mold for molding a substrate storing container including a container main body as claimed, a lid body as claimed, and lateral substrate support portions as claimed, in which each of the lateral substrate support portions is formed into a plate shape extending in a direction connecting the container main body opening portion of one end portion of the container main body to another end portion with respect to the one end portion of 
Ogawa (2020/0279761) discloses in Fig. 1, 2 and 4, a method for molding a substrate storing container or a mold for molding a substrate storing container including a container main body (2) as claimed, a lid body (4) as claimed, and lateral substrate support portions (21) as claimed, and a mold space (Fig. 4).  However, Ogawa does not disclose a mold space inside a mold having a fixed die and a movable die in a state where a direction perpendicular to a plane passing through the entire periphery of an end edge of the opening circumferential portion of the container main body is inclined in a direction forming a predetermined angle, with respect to a horizontal direction which is a movement direction of the movable die with respect to the fixed die.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (2015/0311098) is disclosed to show the state of the art regarding substrate storage container (Fig. 3).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	May 8, 2021